July 24, 1915. The opinion of the Court was delivered by
At first, plaintiff sued on contract to recover the rent due for the use of a warehouse. A directed verdict for plaintiff was reversed on the ground, besides others, that the Court erred in holding that the letters introduced to prove the contract made a complete contract. 89 S.C. 73, 71 S.E. 367, Ann. Cas. 1913a, 33.
The case was remanded for a new trial, which was had without amendment of the complaint — plaintiff still suing upon contract. On the second trial, the court directed a verdict for defendants on the ground that the evidence failed to prove a contract. This was affirmed, with leave to plaintiff to amend his complaint and set up a cause of action based on quantum meruit. 94 S.C. 292, 77 S.E. 1014.
Accordingly, plaintiff amended, alleging, in paragraph 2, that he and defendants entered into negotiations for the lease of the warehouse, "and that as a result of such negotiations plaintiff agreed to lease the property in question for the tobacco warehouse season of 1910, and defendants agreed to occupy same and to pay plaintiff therefore on September *Page 380 
1, 1910, as rent for the period mentioned, the sum of $850." In paragraph 3, he alleged that, pursuant to such negotiations, defendants took possession of and used the warehouse for the season of 1910, but, on account of their failure to agree upon certain details, no completed contract was made; and, in paragraph 4, he alleged that the reasonable rental value of the warehouse was "the price agreed upon in the negotiations aforesaid, to wit:" $850, for which sum he demanded judgment.
Defendants moved to strike out the words in quotations in paragraphs 2 and 4, as irrelevant and redundant. The motion was refused. From judgment for plaintiff, defendants appealed.
Respondent objects to the consideration of the first ground of appeal — the refusal of the motion to strike out — on the ground that the refusal of such a motion is not appealable. The authorities cited by him show that, while an order refusing to strike out is not immediately appealable, it will be reviewed on appeal from the final judgment.
But there was no error in refusing the motion. It frequently happens that some of the terms of an incomplete contract are agreed upon, for instance, all the terms of a contract of rental or sale, except the price. In such case, the action could not be upon contract, because a complete contract was not made; but it would have to be on quantum meruit — a contract implied by the law — in which, however, it is proper to allege the terms of the contract so far as they were agreed upon.
Nor was there error in admitting defendants' letters in which they agreed to pay $850, as rent for the warehouse. They tended to prove one of the elements of the contract that had been agreed upon; and, even if the price had not been agreed upon, they would have been admissible as admissions of defendants tending to prove a reasonable price.
   Judgment affirmed. *Page 381